Citation Nr: 0022809	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-06 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to an increased rating for left cubital 
tunnel syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left carpal tunnel 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1994 to November 1996.

In September 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, granted the 
veteran's claims of service connection for left cubital 
tunnel syndrome and left carpal tunnel syndrome, and assigned 
10 percent ratings for each, effective from the day following 
her date of discharge from the military.  The veteran 
thereafter moved to Maryland, and the RO in Washington, D.C., 
denied claims for increased ratings by an October 1998 
decision.  The appeal to the Board of Veterans' Appeals 
(Board) is from this latter decision.


FINDING OF FACT

As a result of her cubital and carpal tunnel syndromes, the 
veteran experiences persistent pain, numbness and weakness, 
but she has maintained full range of motion despite these 
symptoms, and has overall functional impairment that is 
indicative of no more than moderate incomplete paralysis of 
her ulnar nerve and of her median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for left cubital 
tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.123, 4.124, 
4.124a, Code 8516 (1999).

2.  The criteria for a 20 percent rating for left carpal 
tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.123, 4.124, 
4.124a, Code 8515 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Also, when an unlisted condition is encountered, 
it is permissible to rate it under a closely related disease 
or injury in which not only the function affected, but the 
anatomical location and symptomatology are closely analogous.  
See 38 C.F.R. § 4.20.

Peripheral neuritis is usually characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and pain 
(that is constant and at times excruciating) and is to be 
rated on the scale provided for injury of the particular 
nerve involved-with a maximum rating equal to severe 
incomplete paralysis.  However, the maximum rating that may 
be assigned for neuritis that is not characterized by organic 
changes is moderate incomplete paralysis.  See 38 C.F.R. 
§ 4.123.

Peripheral neuralgia also is usually characterized by pain 
(but dull and intermittent), of typical distribution so as to 
identify the nerve involved, and is to be rated on the same 
scale-with a maximum rating equal to moderate incomplete 
paralysis.  See 38 C.F.R. § 4.124.

The particular nerves at issue in this appeal are the ulnar 
and median nerves of the left upper extremity.  The veteran's 
cubital tunnel syndrome is rated under the criteria of 38 
C.F.R. § 4.124a, Code 8516, for incomplete or complete 
paralysis of the ulnar nerve-whereas her carpal tunnel 
syndrome is rated under Code 8515 for incomplete or complete 
paralysis of the median nerve.  However, she clearly does not 
have "complete paralysis" of either of these nerves because 
she still has maintained some tangible measure of sensation 
and functional use of her left arm, hand and fingers (which 
is predominantly her "minor" extremity)-albeit to an 
appreciably lesser extent than she normally would have if she 
had not been injured in service.  Thus, it is only necessary 
to consider the extent of her "incomplete paralysis" of 
these nerves since a note in section 4.124a defines the term 
"incomplete paralysis" as a degree of lost or impaired 
function which is substantially less than that described in 
the criteria for "complete paralysis" of a given nerve-
regardless of whether the less than total paralysis of the 
nerve in question is due to the varied level of the nerve 
lesion or to partial regeneration of the nerve.  Also, if the 
nerve involvement is wholly sensory, the rating should be for 
the mild or, at most, the moderate degree of incomplete 
paralysis.

According to Code 8516, incomplete paralysis of the ulnar 
nerve of the "minor" extremity, if "mild," is to be rated 
as 10 percent disabling.  A 20 percent rating requires 
incomplete paralysis of this nerve that is "moderate," and 
a 30 percent rating requires incomplete paralysis of this 
nerve that is "severe."

Code 8515 states that incomplete paralysis of the median 
nerve of the "minor" extremity, if "mild," also is to be 
rated as 10 percent disabling.  A 20 percent rating is 
warranted for incomplete paralysis of this nerve if it is 
"moderate."  "Severe" incomplete paralysis warrants a 40 
percent rating."

The veteran alleges that she is entitled to ratings higher 
than 10 percent for her cubital tunnel syndrome and carpal 
tunnel syndrome because she experiences persistent pain, 
numbness and weakness in several of the fingers of her left 
hand, so much so that she has to wear a brace on her wrist.  
She also alleges that these symptoms radiate up into her left 
arm and that there has been little to no resolution of her 
symptoms despite continuing to take medication 
(Tylenol/Motrin) and undergoing surgery on 3 different 
occasions during the last several years-in September 1994 
for a carpal tunnel release, in September 1995 for a cubital 
tunnel release, and most recently in April 1996 for an 
anterior intramuscular transposition of her ulnar nerve at 
the elbow.  While the medical and other evidence of record 
confirms that she experiences these symptoms, the Board finds 
that the level of her overall functional impairment in her 
left upper extremity is most equivalent to "moderate" 
incomplete paralysis of each affected nerve.  Consequently, 
she is entitled to 20 percent ratings.

VA doctors who examined the veteran for compensation purposes 
in March 1997 and July 1998 confirmed that she had decreased 
sensation and weakness along the distributions of both her 
ulnar and median nerves, but the examiners described the 
extent of that impairment as from "mild" to "moderate" in 
degree.  There also were signs of atrophy of her muscles in 
these areas, but only to a "very little" extent, and she 
had full range of motion in all of the fingers on her left 
hand-despite her pain. Moreover, there were no indications 
of organic changes involving her palm or nails, and she 
generally had a normal appearing and functioning left hand-
including insofar as the extent of her grip strength, which 
was described as "good."

The medical records and statements that the veteran has 
submitted from her various private doctors also support 20 
percent ratings, but not higher, for her cubital and carpal 
tunnel syndromes.  When examined by Robert G. Loeffler, M.D., 
in August 1997, she only had a "mild" degree of atrophy, 
decreased sensation (hypesthesia), and weakness in her left 
hand and fingers, and her reflexes were "normal."  There 
also were no other signs of motor or sensory deficits or 
related neurologic impairment.  She also underwent nerve 
conduction studies (an electroneuromyogram) later in August 
1997, conducted by Albert P. Galdi, M.D., and the results of 
those studies were essentially negative; both her left ulnar 
and median nerve distal sensory latencies were "normal," as 
was the remainder of that evaluation-except for signs of 
ulnar nerve neuropathy in her left elbow, but even that was 
described as only "mild."  Additionally, the symptoms and 
clinical findings that were noted during a subsequent, 
follow-up, examination by Dr. Loeffler in September 1997 were 
virtually the same.  Although the veteran continued to have 
some hypesthesia and pain ("aching") in the small and ring 
fingers on her left hand, she still had "normal" neuromotor 
function, nonetheless, without any objective clinical 
indications of sensory deficits.

By increasing both of her ratings to 20 percent, the Board 
acknowledges that the veteran experiences pain, numbness and 
weakness in her left hand and arm-which, in turn, make it 
more difficult for her to use this extremity as she would 
like, including, for example, when typing or lifting 
something at her job.  However, in the absence of actual 
clinical evidence suggesting that she has more overall 
functional impairment attributable to these symptoms, there 
is no reasonable basis for assigning ratings higher than 
20 percent-particularly since the doctors who have examined 
and treated her have consistently described the overall 
severity of her conditions as from "mild" to "moderate."  
Also, while their use of this descriptive language in 
assessing the overall severity of her conditions is not 
dispositive, in and of itself, of the ratings that should be 
assigned, this is nonetheless probative evidence to be 
considered when making these determinations.  See 38 C.F.R. 
§§ 4.2, 4.6.  With resolution of reasonable doubt in the 
veteran's favor, the Board finds that the overall severity of 
her cubital and carpal tunnel syndromes is best approximated 
by the criteria for 20 percent ratings for the minor 
extremity.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

A rating greater than 20 percent is not warranted under 
either applicable Diagnostic Code without a showing of 
"severe" incomplete paralysis.  Diagnostic Codes 8515, 
8516.  Given the findings noted above, the Board finds that 
ratings greater than 20 percent are not warranted.  As 
already noted, examiners have described the veteran's 
problems as only mild to moderate.  Moreover, there are very 
few findings which suggest that she has more than just 
sensory difficulties.  See § 4.124a (involvement which is 
wholly sensory warrants no more than moderate rating).  She 
does have some weakness and signs of muscle atrophy, but only 
to a "very little" degree.  Indeed, her functioning, 
including grip, has been described as good, and her reflexes 
have been found to be normal.  She has signs of ulnar 
neuropathy, but no more than "mild" impairment.  Such 
findings have not been described as resulting in "severe" 
disability.  Consequently, the Board finds that the 
preponderance of the evidence is against an award greater 
than 20 percent for either disability at issue.

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the severity of 
the veteran's cubital and carpal tunnel syndromes, as there 
is no indication that either has caused marked interference 
with her employment (i.e., beyond that contemplated in the 
assigned evaluations), necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating of 20 percent is granted for left cubital tunnel 
syndrome, subject to the laws and regulations governing the 
payment of VA monetary benefits.

A rating of 20 percent is granted for left carpal tunnel 
syndrome, subject to the laws and regulations governing the 
payment of VA monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

